IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1549
                              Filed June 7, 2017


JAMES COPPOC,
    Plaintiff-Appellant,

vs.

BOARD OF REGENTS, STATE OF IOWA,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      James Coppoc appeals the district court’s ruling on judicial review.

AFFIRMED.




      James Coppoc, Ames, pro se appellant.

      Thomas J. Miller, Attorney General, Jeffrey S. Thompson, Solicitor

General, and Tyler M. Smith (until withdrawal), Assistant Attorney General, for

appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ,
                                         2


DOYLE, Judge.

       James Coppoc appeals following judicial review of an administrative

action concerning the rate of pay he was entitled to while on Family Medical

Leave Act (FMLA) leave.      Because this case involves “other agency action,”

Coppoc was not entitled to an evidentiary hearing before the Iowa Board of

Regents, the agency in this case. Accordingly, we affirm.

       I. Background Facts and Proceedings.

       Coppoc began teaching classes as a lecturer at Iowa State University

(ISU) in 2004. Over the years, Coppoc signed letters of intent setting forth the

annual base salary at which ISU would compensate him, the number of months

he would work, and whether he would be compensated at full-time or part-time

pay. If part-time, the letter provided what fraction of the base salary Coppoc

would receive. If Coppoc agreed to teach additional courses, ISU increased

Coppoc’s salary based on the total number of courses he taught.

       In 2011, ISU provided Coppoc with a letter of intent to employ him as a

part-time employee at 3/4 the full-time rate from August 2011 until May 2016.

Coppoc signed the letter. In July 2015, Coppoc requested to take FMLA leave

for the 2015-16 school year. Because Coppoc had agreed to teach an extra

class during the fall semester before taking FMLA leave, ISU determined it

should pay Coppoc leave at 7/8 the full-time rate.          Coppoc appealed this

determination to the Iowa Board of Regents, arguing he should receive full-time

pay based on his history of teaching enough extra courses to maintain a full-time

course load.    After the board’s director determined Coppoc’s appeal was

discretionary and dismissed it, Coppoc filed a petition for judicial review claiming
                                           3


he was entitled to a contested case hearing on appeal. The district court denied

his petition. Coppoc appeals.

       II. Scope and Standard of Review.

       Review of agency action is governed by the Iowa Administrative

Procedures Act. See Iowa Code § 17A.19 (2016). On appeal from the district

court’s ruling on judicial review, we apply the standards of section 17A.19(10) to

determine whether we reach the same result as the district court.                   See

Exceptional Persons, Inc. v. Iowa Dep’t of Human Servs., 878 N.W.2d 247, 250

(Iowa 2016). If we reach the same conclusions as the district court, we affirm; if

we do not, we may reverse. See id.

       III. Analysis.

       Coppoc argues the district court erred in determining he was not entitled

to a contested case hearing in front of the Iowa Board of Regents.1 Agency

action is action involving rulemaking, a contested case, or other agency action.

See Iowa Code § 17A.2(2); Smith v. Iowa Bd. of Med. Exam’rs, 729 N.W.2d 822,

826 (Iowa 2007).        Rulemaking is “the process for adopting, amending, or

repealing a rule.” Iowa Code § 17A.2(12). A contested case is “a proceeding

including but not restricted to ratemaking, price fixing, and licensing in which the

legal rights, duties or privileges of a party are required by Constitution or statute

to be determined by an agency after an opportunity for an evidentiary hearing.”



1
  Coppoc claims the court failed to “make a separate and distinct ruling on each material
issue on which the court’s decision is based.” See Iowa Code § 17A.19(9). If the district
court failed to rule on an issue properly raised, a party must request a ruling by any
means necessary in order to preserve error for appeal. See Hill v. Fleetguard, Inc., 705
N.W.2d 665, 670-71 (Iowa 2005). Without such a ruling, we will not consider an issue
on appeal. See id. at 671.
                                          4

Id. § 17A.2(5). Agency action that is neither rulemaking nor a contested case

falls under the category of “other agency action.” See Smith, 729 N.W.2d at 826.

In other words, if neither constitution nor statute requires the agency to hold an

evidentiary hearing, it is other agency action. Id.

       The district court determined Coppoc was not entitled to an evidentiary

hearing on his claim for full-time pay. We concur. A public employee is entitled

to procedural due process only when the employee has been deprived of a

protected property or liberty interest. See Simonson v. Iowa State Univ., 603

N.W.2d 557, 561 (Iowa 1999). In determining an employee’s property interest in

employment, we look to an existing rule or an understanding that stems from an

independent source like state law or contractual rights. See id. at 562. Coppoc

accepted employment from August 2011 until May 2016 at 3/4 the full-time rate.

Although ISU increased this rate of pay to 7/8 the full-time rate based on

Coppoc’s agreement to teach an additional course in the fall, ISU had no

obligation to offer Coppoc any additional courses beyond that. Therefore, the

additional 1/8 rate of pay Coppoc claims he has lost is not a property right.

Coppoc was not deprived of a property right and was, therefore, not entitled to an

evidentiary hearing before the Iowa Board of Regents. Accordingly, we affirm.

       AFFIRMED.